Case: 12-5089    Document: 23     Page: 1     Filed: 12/26/2012




           NOTE: This order is nonprecedential.


   Wntteb ~tate11 <!Court of ~peaI11
       for tbe jfeberaI <!Ctrcutt

        ROBERT N. CADRECHA AND CYNTHIA
                   CADRECHA,
                   Plaintiffs-Appellants,
                             v.
                    UNITED STATES,
                    Defendant-Appellee.


                         2012-5089


    Appeal from the United States Court of Federal
 Claims in case no. 11-CV-152, Judge George W. Miller.


                      ON MOTION


                        ORDER
     The parties move to dismiss this appeal due to a set-
 tlement agreement.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motion is granted. The appeal is dismissed.
    (2) Each side shall bear its own costs.
Case: 12-5089   Document: 23   Page: 2   Filed: 12/26/2012




 ROBERT CADRECHA V. US                                2


                                 FOR THE COURT



                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
 s21
                         DEC 26 2012
 Issued As A Mandate: _....=..:::...--_-----